Exhibit 10.63

 

FIFTH AMENDMENT TO CREDIT AGREEMENT

 

THIS FIFTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made as of
November 4, 2009 by and among LECG, LLC (the “Company”), the financial
institutions party hereto (the “Lenders”), and BANK OF AMERICA, N.A., successor
by merger to LaSalle Bank National Association, as administrative agent for the
Lenders (the “Administrative Agent”).

 

RECITALS

 

A.            The Company, the financial institutions party thereto and the
Administrative Agent entered into a Credit Agreement dated as of December 15,
2006 and amended by Amendments to Credit Agreement dated as of July 16, 2007,
December 20, 2007, February 9, 2009 and March 30, 2009 (as so amended, the
“Credit Agreement”).

 

B.            The Company, the Lenders and the Administrative Agent wish to
further amend the Credit Agreement as set forth herein.

 

NOW THEREFORE, in consideration of the matters set forth in the recitals and the
covenants and provisions herein set forth, and other valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 


1.             DEFINITIONS.  CAPITALIZED TERMS USED BUT NOT DEFINED HEREIN ARE
USED AS DEFINED IN THE CREDIT AGREEMENT.


 


2.             AMENDMENTS TO CREDIT AGREEMENT.  THE CREDIT AGREEMENT IS HEREBY
AMENDED AS FOLLOWS:


 


(A)           SECTION 1.1 OF THE CREDIT AGREEMENT SHALL BE AMENDED BY AMENDING
AND RESTATING “ADJUSTED EBITDA” TO READ IN FULL AS FOLLOWS:

 

Adjusted EBITDA means, for any period, Consolidated Net Income for such period
plus, to the extent deducted in determining such Consolidated Net Income, and
without duplication, (i) Interest Expense, (ii) income tax expense,
(iii) depreciation and amortization for such period, including, but not limited
to, amortization of Signing and Performance Bonus expense, (iv) non-cash equity
compensation expense, (v) other non-cash charges (excluding any such non-cash
charge to the extent that it represents an accrual or reserve for potential cash
items in the future), (vi) extraordinary non-cash losses (as determined in
accordance with GAAP) incurred other than in the ordinary course of business,
(vii) goodwill impairment expense per GAAP, (viii) for periods including such
quarters, cash

 

--------------------------------------------------------------------------------


 

restructuring charges incurred in the fiscal quarters ended December 31, 2008
(in an amount not to exceed $6,500,000) and ending March 31, 2009 and June 30,
2009 (in an amount not to exceed $2,500,000 for both quarters combined) and
ending September 30, 2009 in an amount not to exceed $1,250,000, (ix) expensed
acquisition costs of up to $1,000,000 and (x) for periods including such
quarter, lease impairment charges of up to $2,000,000 incurred in the fiscal
quarter ending September 30, 2009 and that are non-cash charges in such quarter
(“Lease Impairment Charges”) minus, to the extent included in Consolidated Net
Income, (a) extraordinary gains (as determined in accordance with GAAP) realized
other than in the ordinary course of business, for such period and (b) for
periods subsequent to the fiscal quarter ending September 30, 2009, cash charges
realized in respect of Lease Impairment Charges. In addition, “Adjusted EBITDA”
shall also (x) include Adjusted EBITDA for each Subsidiary, business or division
acquired in an Acquisition occurring during such period for which financial
statements have been received as required pursuant hereto as if such Acquisition
had occurred as of the first day of such period, and (y) exclude Adjusted EBITDA
attributable to each Asset Disposition of a Subsidiary, business or division
occurring in the relevant period as if such Asset Disposition had occurred as of
the first day of such period.

 


(B)           SECTION 1.1 OF THE CREDIT AGREEMENT SHALL BE FURTHER AMENDED BY
ADDING THE FOLLOWING SENTENCE AT THE END OF THE DEFINITION “APPLICABLE MARGIN”:


 

Notwithstanding the foregoing, at all times from the Fifth Amendment Effective
Date, until such time as the Required Lenders may deliver a notice to the
Administrative Agent terminating such lock-in period (“Lock-In Termination
Notice”), the Applicable Margin shall be determined based solely upon Level III,
and after delivery of such Lock-In Termination Notice, the Applicable Margin
shall again be determined in accordance with the foregoing table, subject to the
other terms and provisions hereof.

 


(C)           SECTION 1.1 OF THE CREDIT AGREEMENT SHALL BE FURTHER AMENDED BY
AMENDING AND RESTATING “EBIT” TO READ IN FULL AS FOLLOWS:


 

EBIT means, for any period, Consolidated Net Income for such period plus, to the
extent deducted in determining such Consolidated Net Income, without
duplication, (i) Interest Expense, (ii) income tax expense, (iii) amortization
of Signing and Performance Bonus expense, (iv) non-cash equity compensation
expense, (v) other non-cash charges (excluding any such non-cash charge to the
extent that it represents an accrual or reserve for potential cash items in the
future), (vi) extraordinary non-cash losses (as determined in accordance with
GAAP) incurred other than in the ordinary course of business, (vii) goodwill
impairment expense per GAAP, (viii) for periods including such quarters, cash
restructuring charges incurred in the fiscal quarters ended December 31, 2008
(in an amount not to exceed $6,500,000) and ending March 31, 2009 and June 30,
2009 (in an amount not to exceed $2,500,000 for both quarters combined) and
ending September 30, 2009 in an amount not to exceed $1,250,000, (ix) expensed
acquisition costs of up to $1,000,000 and (x) for periods including the fiscal
quarter ending September 30, 2009, Lease Impairment Charges minus, to the extent
included in Consolidated Net Income, (a) extraordinary gains (as determined in
accordance with GAAP) realized other than in the ordinary course of business,
for such period and (b) for periods subsequent to the fiscal quarter

 

2

--------------------------------------------------------------------------------


 

ending September 30, 2009, cash charges realized in respect of Lease Impairment
Charges.

 


(D)           SECTION 1.1 OF THE CREDIT AGREEMENT SHALL BE FURTHER AMENDED BY
DELETING THE DEFINITION “EBITDA”.


 


(E)           SECTION 1.1 OF THE CREDIT AGREEMENT SHALL BE FURTHER AMENDED BY
ADDING THE FOLLOWING DEFINITION, IN APPROPRIATE ALPHABETICAL ORDER:


 


FIFTH AMENDMENT EFFECTIVE DATE MEANS THE “EFFECTIVE DATE”, AS DEFINED IN THAT
FIFTH AMENDMENT TO CREDIT AGREEMENT DATED AS OF NOVEMBER 4, 2009 BY AND AMONG
THE COMPANY, THE ADMINISTRATIVE AGENT AND THE FINANCIAL INSTITUTIONS PARTY
THERETO.

 


(F)            SECTION 1.1 OF THE CREDIT AGREEMENT SHALL BE FURTHER AMENDED, AT
THE DEFINITION OF “RESTRICTED PERIOD”, BY DELETING “EBITDA” AND INSERTING IN ITS
PLACE “ADJUSTED EBITDA”.


 


(G)           SECTION 1.1 OF THE CREDIT AGREEMENT SHALL BE FURTHER AMENDED BY
DELETING THE FOLLOWING:


 

Swing Line Availability means the lesser of (a) the Swing Line Commitment Amount
and (b) Revolving Commitment (less Revolving Outstandings at such time).

 


(H)           SECTION 1.1 OF THE CREDIT AGREEMENT SHALL BE FURTHER AMENDED BY
DELETING THE DEFINITION “TOTAL DEBT TO EBITDA RATIO”.


 


(I)            SECTION 10.2 OF THE CREDIT AGREEMENT SHALL BE AMENDED BY ADDING
THE FOLLOWING AT THE END THEREOF:


 

“Without limitation of the foregoing, the Company shall cooperate with, and pay
all costs and expenses of a collateral field audit, to be performed by the
Administrative Agent during the period ending December 31, 2009, which audit
shall be of scope and detail satisfactory to the Administrative Agent in its
sole discretion and may include contacting accounts receivable obligors, the
results of such field audit to be satisfactory to the Administrative Agent in
its sole discretion.”

 


(J)            SECTION 11.4(VI)(C) AND SECTION 11.4(VI)(G) OF THE CREDIT
AGREEMENT SHALL BE AMENDED BY DELETING “EBITDA” EACH TIME IT APPEARS AND
INSERTING IN ITS PLACE “ADJUSTED EBITDA”


 


(K)           SECTION 11.12.1 OF THE CREDIT AGREEMENT SHALL BE AMENDED AND
RESTATED TO READ IN FULL AS FOLLOWS:


 

11.12.1        Total Debt to Adjusted EBITDA Ratio.  Not permit the Total Debt
to Adjusted EBITDA Ratio as of the last day of any Computation Period to exceed
(i) for any Computation Period ending prior to December 31, 2009, 2.50 to

 

3

--------------------------------------------------------------------------------


 

1.00 and (ii) for any Computation Period ending on or around December 31, 2009
and thereafter, 2.00 to 1.00.

 


(L)            SECTION 11.12.2 OF THE CREDIT AGREEMENT SHALL BE AMENDED AND
RESTATED TO READ IN FULL AS FOLLOWS:


 

11.12.2        Fixed Charge Coverage Ratio.  Not permit the Fixed Charge
Coverage Ratio as of the last day of any Computation Period to be less than the
amount indicated below:

 

Fiscal Quarter
Ending Nearest

 

Minimum Ratio

 

December 31, 2008

 

2.00:1.00

 

March 31, 2009

 

1.50:1.00

 

June 30, 2009

 

1.25:1.00

 

September 30, 2009

 

1.25:1.00

 

December 31, 2009

 

1.25:1.00

 

March 31, 2010

 

1.50:1.00

 

June 30, 2010

 

1.75:1.00

 

September 30, 2010 and thereafter

 

2.00:1.00

 

 


(M)          SECTION 11.13 OF THE CREDIT AGREEMENT SHALL BE AMENDED AND RESTATED
TO READ IN FULL AS FOLLOWS:


 

11.13       Signing and Performance Bonuses.  Not, and not permit any other Loan
Party to, pay any Signing and Performance Bonus unless (i) such Signing and
Performance Bonus is paid in accordance with the terms of an agreement in effect
on the Closing Date, as such agreement is in effect on the Closing Date, or
(ii) such Signing and Performance Bonus is being paid pursuant to the terms of
any other agreement and (x) the aggregate amount of all such Signing and
Performance Bonuses paid in each 12 month period does not exceed the amount
indicated below, (y) no Unmatured Event of Default or Event of Default would
occur after giving pro forma effect to the payment of such Signing and
Performance Bonus and (z) the conditions specified in clauses (D) and (J) of
Section 11.4(c)(vi) shall have been satisfied:

 

12 Month Period
Ending

 

Maximum

October 1, 2007 through September 30, 2008

 

75% of Adjusted EBITDA
for such 12 month period

October 1, 2008 through June 30, 2009

 

100% of Adjusted EBITDA
for such 12 month period

July 1, 2009 through September 30, 2009

 

75% of Adjusted EBITDA
for such 12 month period

October 1, 2009 through December 31, 2009

 

100% of Adjusted EBITDA
for such 12 month period

 

4

--------------------------------------------------------------------------------


 

January 1, 2010 through June 30, 2010

 

75% of Adjusted EBITDA
for such 12 month period

July 1, 2010 through September 30, 2010 and thereafter

 

50% of Adjusted EBITDA
for such 12 month period

 


(N)           THE CREDIT AGREEMENT SHALL BE FURTHER AMENDED BY DELETING
EXHIBIT B THEREOF AND REPLACING IT WITH THE EXHIBIT B ATTACHED HERETO AS
ANNEX I.


 


3.             WAIVER.


 


(A)           FOR PURPOSES OF THIS WAIVER, THE “EXISTING DEFAULTS” SHALL MEAN
ANY EVENT OF DEFAULT OR UNMATURED EVENT OF DEFAULT EXISTING AS OF THE EFFECTIVE
DATE PURSUANT TO (I) SECTION 13.1.5 OF THE CREDIT AGREEMENT BY VIRTUE OF ANY
BREACH AS OF SEPTEMBER 30, 2009 IN RESPECT OF SECTION 11.12.2 OF THE CREDIT
AGREEMENT, AND (II) SECTION 13.1.5 OF THE CREDIT AGREEMENT BY VIRTUE OF ANY
BREACH OF SECTION 11.13 OF THE CREDIT AGREEMENT IN RESPECT OF THE 12 MONTH
PERIOD ENDED SEPTEMBER 30, 2009.


 


(B)           SUBJECT TO AND UPON THE TERMS AND CONDITIONS HEREOF AND WITH
EFFECT ON THE EFFECTIVE DATE, THE LENDERS HEREBY WAIVE THE EXISTING DEFAULTS.


 


(C)           NOTHING CONTAINED HEREIN SHALL BE DEEMED A WAIVER OF (OR OTHERWISE
AFFECT THE LENDERS’ ABILITY TO ENFORCE) ANY OTHER DEFAULT OR EVENT OF DEFAULT
UNDER THE CREDIT AGREEMENT, INCLUDING (I) ANY DEFAULT OR EVENT OF DEFAULT AS MAY
NOW OR HEREAFTER EXIST AND ARISE FROM OR OTHERWISE BE RELATED TO (BUT NOT
OTHERWISE CONSTITUTING) THE EXISTING DEFAULTS (INCLUDING WITHOUT LIMITATION ANY
CROSS-DEFAULT ARISING UNDER THE CREDIT AGREEMENT BY VIRTUE OF ANY MATTERS
RESULTING FROM THE EXISTING DEFAULTS), AND (II) ANY DEFAULT OR EVENT OF DEFAULT
ARISING AT ANY TIME AFTER THE EFFECTIVE DATE AND WHICH IS THE SAME AS OR SIMILAR
TO THE EXISTING DEFAULTS.


 


4.             EFFECTIVENESS.  (A)  THIS AMENDMENT (INCLUDING THE WAIVER AT
SECTION 3) SHALL BECOME EFFECTIVE UPON THE SATISFACTION OF EACH OF THE FOLLOWING
CONDITIONS PRECEDENT (SUCH DATE, THE “EFFECTIVE DATE”):


 


(I)            THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED DULY-EXECUTED
COUNTERPART ORIGINALS (OR, IF AGREED BY ADMINISTRATIVE AGENT, FAX OR PDF COPIES)
OF THIS AMENDMENT FROM THE COMPANY AND THE REQUIRED LENDERS.


 


(II)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED FROM THE COMPANY A
CERTIFICATE SIGNED BY THE SECRETARY, ASSISTANT SECRETARY OR CHIEF FINANCIAL
OFFICER OF THE LOAN PARTIES, DATED THE EFFECTIVE DATE, IN FORM AND SUBSTANCE
SATISFACTORY TO THE ADMINISTRATIVE AGENT, AND CERTIFYING EVIDENCE OF THE
AUTHORIZATION OF THE EXECUTION, DELIVERY AND PERFORMANCE BY THE LOAN PARTIES OF
THIS AMENDMENT AND THE OTHER DOCUMENTS AND AGREEMENTS DELIVERED IN CONNECTION
HEREWITH (TOGETHER, THE “AMENDMENT DOCUMENTS”).

 

5

--------------------------------------------------------------------------------


 


(III)          THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED SUCH EVIDENCE OF THE
VALID EXISTENCE AND GOOD STANDING OF THE LOAN PARTIES EXECUTING ANY OF THE
AMENDMENT DOCUMENTS AS THE ADMINISTRATIVE AGENT SHALL REQUEST.


 


(IV)          THE COMPANY SHALL HAVE SUBMITTED TO THE ADMINISTRATIVE AGENT AN
IRREVOCABLE NOTICE PURSUANT TO SECTION 6.1.1 OF THE CREDIT AGREEMENT,
PERMANENTLY REDUCING THE REVOLVING COMMITMENT TO $75,000,000.  THE
ADMINISTRATIVE AGENT AND LENDERS HEREBY WAIVE THE FIVE BUSINESS DAYS NOTICE
REQUIREMENT IN CONNECTION WITH SUCH NOTICE.


 


(V)           THE COMPANY SHALL HAVE PAID ALL FEES REQUIRED UNDER THAT LETTER
DATED OCTOBER 26, 2009, AMONG BANC OF AMERICA SECURITIES LLC, THE ADMINISTRATIVE
AGENT AND THE COMPANY.


 


(VI)          THE COMPANY SHALL HAVE PAID OR REIMBURSED TO THE ADMINISTRATIVE
AGENT ALL REASONABLE AND DOCUMENTED COSTS AND ATTORNEYS’ FEES INCURRED BY THE
ADMINISTRATIVE AGENT IN CONNECTION WITH THIS AMENDMENT AND THE OTHER AMENDMENT
DOCUMENTS.


 


(VII)         THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED, IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO IT, SUCH ADDITIONAL OPINIONS, APPROVALS,
CONSENTS, DOCUMENTS AND OTHER INFORMATION AS THE ADMINISTRATIVE AGENT OR ANY
LENDER SHALL REASONABLY REQUEST.


 


(B)           FOR THE AVOIDANCE OF DOUBT, THE AMENDMENTS SET FORTH IN SECTIONS
2(A) AND 2(C) SHALL BE DEEMED EFFECTIVE AS OF SEPTEMBER 30, 2009 AND THEREAFTER.


 


5.             REPRESENTATIONS AND WARRANTIES.  TO INDUCE THE ADMINISTRATIVE
AGENT AND THE UNDERSIGNED LENDERS TO EXECUTE THIS AMENDMENT, THE COMPANY
REPRESENTS AND WARRANTS AS FOLLOWS:


 


(A)           THE COMPANY IS DULY AUTHORIZED TO EXECUTE AND DELIVER THIS
AMENDMENT AND THE OTHER AMENDMENT DOCUMENTS, AND TO PERFORM ITS OBLIGATIONS
HEREUNDER AND THEREUNDER.


 


(B)           THE REPRESENTATIONS AND WARRANTIES IN THE LOAN DOCUMENTS
(INCLUDING BUT NOT LIMITED TO SECTION 9 OF THE CREDIT AGREEMENT), AS AMENDED
HEREBY, ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS WITH THE SAME EFFECT AS
THOUGH MADE ON AND AS OF THE DATE OF THIS AMENDMENT (EXCEPT TO THE EXTENT STATED
TO RELATE TO A SPECIFIC EARLIER DATE, IN WHICH CASE SUCH REPRESENTATIONS AND
WARRANTIES WERE TRUE AND CORRECT AS OF SUCH EARLIER DATE).


 


6.             AFFIRMATION.  EXCEPT AS EXPRESSLY AMENDED HEREBY OR BY THE OTHER
AMENDMENT DOCUMENTS, THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS ARE AND
SHALL CONTINUE IN FULL FORCE AND EFFECT AND THE COMPANY HEREBY FULLY RATIFIES
AND AFFIRMS EACH LOAN DOCUMENT TO WHICH IT IS A PARTY.  ANY REFERENCE TO THE
CREDIT AGREEMENT FOUND IN THE CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL
BE A REFERENCE TO THE CREDIT AGREEMENT AS AMENDED HEREBY.  THIS AMENDMENT SHALL
CONSTITUTE A LOAN DOCUMENT FOR PURPOSES OF THE CREDIT AGREEMENT AND THE OTHER
LOAN DOCUMENTS.

 

6

--------------------------------------------------------------------------------


 


7.             COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED IN TWO OR MORE
COUNTERPARTS, EACH OF WHICH SHALL CONSTITUTE AN ORIGINAL, BUT ALL OF WHICH WHEN
TAKEN TOGETHER SHALL CONSTITUTE ONE INSTRUMENT.  DELIVERY OF AN EXECUTED
COUNTERPART OF THIS AMENDMENT BY FACSIMILE OR ELECTRONIC MAIL SHALL BE EFFECTIVE
AS DELIVERY OF AN ORIGINAL COUNTERPART.


 


8.             HEADINGS.  THE HEADINGS AND CAPTIONS OF THIS AMENDMENT ARE FOR
THE PURPOSES OF REFERENCE ONLY AND SHALL NOT AFFECT THE CONSTRUCTION OF, OR BE
TAKEN INTO CONSIDERATION IN INTERPRETING, THIS AMENDMENT.


 


9.             APPLICABLE LAW.  THIS AMENDMENT SHALL BE A CONTRACT MADE UNDER
AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF ILLINOIS APPLICABLE TO
CONTRACTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES.


 


10.           COSTS AND EXPENSES.  THE COMPANY HEREBY AFFIRMS ITS OBLIGATION
UNDER SECTION 15.5 OF THE CREDIT AGREEMENT TO REIMBURSE THE ADMINISTRATIVE AGENT
FOR ALL REASONABLE OUT-OF-POCKET COSTS AND EXPENSES PAID OR INCURRED THEREBY IN
CONNECTION WITH THE PREPARATION, EXECUTION AND DELIVERY OF THIS AMENDMENT AND
THE OTHER AMENDMENT DOCUMENTS, INCLUDING BUT NOT LIMITED TO THE ATTORNEY COSTS
WITH RESPECT THERETO.


 

[signature pages follow]

 

7

--------------------------------------------------------------------------------


 

The parties hereto have caused this Amendment to be executed by their duly
authorized officers, all as of the day and year first above written.

 

 

 

 

LECG, LLC

 

 

 

 

 

By:

/s/ Steven R. Fife

 

 

 

 

 

 

Name:

Steven R. Fife

 

 

 

 

 

 

Title:

CFO

 

[Signature Page 1 to Fifth Amendment]

 

--------------------------------------------------------------------------------


 

 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

 

 

 

By:

/s/ Ken Puro

 

 

 

 

 

 

Name:

Ken Puro

 

 

 

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

BANK OF AMERICA, N.A., as Issuing Lender, and a Lender

 

 

 

 

 

 

By:

/s/ David H. Leimsieder

 

 

 

 

 

 

Name:

David H. Leimsieder

 

 

 

 

 

 

Title:

Senior Vice President

 

[Signature Page 2 to Fifth Amendment]

 

--------------------------------------------------------------------------------


 

 

 

U. S. BANK NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

[Signature Page 3 to Fifth Amendment]

 

--------------------------------------------------------------------------------


 

 

 

KEY BANK N.A., as a Lender

 

 

 

 

 

By:

/s/ Raed Y. Alfayoumi

 

 

 

 

 

 

Name:

Raed Y. Alfayoumi

 

 

 

 

 

 

Title:

Vice President

 

[Signature Page 4 to Fifth Amendment]

 

--------------------------------------------------------------------------------


 

 

 

WELLS FARGO BANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ David A. Alderson

 

 

 

 

 

 

Name:

David A. Alderson

 

 

 

 

 

 

Title:

Vice President

 

[Signature Page 5 to Fifth Amendment]

 

--------------------------------------------------------------------------------


 

 

 

THE NORTHERN TRUST COMPANY, as a Lender

 

 

 

 

 

By:

/s/ John P. Brazzale

 

 

 

 

 

 

Name:

John P. Brazzale

 

 

 

 

 

 

Title:

Senior Vice President

 

[Signature Page 6 to Fifth Amendment]

 

--------------------------------------------------------------------------------


 

ANNEX I

 

EXHIBIT B

 

FORM OF COMPLIANCE CERTIFICATE

 

To:          Bank of America, N.A.

 

Please refer to the Second Amended and Restated Credit Agreement dated as of
December 15, 2006 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”) among LECG, LLC (the “Company”), various
financial institutions and LaSalle Bank National Association (predecessor by
merger to Bank of America, N.A.), as Administrative Agent.  Terms used but not
otherwise defined herein are used herein as defined in the Credit Agreement.

 

I.                                         Reports.  Enclosed herewith is a copy
of the [annual audited/quarterly/monthly] report of the Parent as at
                          ,            (the “Computation Date”), which report
fairly presents in all material respects the financial condition and results of
operations [(subject to the absence of footnotes and to normal year-end
adjustments)] of the Parent as of the Computation Date and has been prepared in
accordance with GAAP consistently applied.

 

II.                                     Financial Tests.  The Company hereby
certifies and warrants to you that the following is a true and correct
computation as at the Computation Date of the following ratios and/or financial
restrictions contained in the Credit Agreement:

 

A.                                    Section 11.12.2 — Minimum Fixed Charge
Coverage Ratio

 

1.

Consolidated Net Income

 

$                         

 

 

 

 

2.

Plus:

(i) Interest Expense

 

$                         

 

 

(ii) income tax expense

 

$                         

 

 

(iii) amortization of Signing and

 

$                         

 

 

Performance Bonus expense

 

 

 

 

(iv) non-cash equity compensation

 

$                         

 

 

(v) other non-cash charges
— Specify:

 

$                         

 

 

 

 

$                         

 

 

 

 

$                         

 

 

 

 

$                         

 

 

(vi) extraordinary non-cash losses

 

$                         

 

 

(vii) goodwill impairment

 

$                         

 

A-1

--------------------------------------------------------------------------------


 

 

 

(viii) cash restructuring charges incurred in fiscal quarters ended December 31,
2008 (< $6,500,000) and ending March 31, 2009 and June 30, 2009 (< $2,500,000
for both quarters combined) and ending September 30, 2009 (< $1,250,000) (if
applicable)

 

$                         

 

 

(ix) expensed acquisition costs (< $1,000,000)

 

$                         

 

 

(x) for fiscal quarter ending September 30, 2009, Lease Impairment Charges
(< $2,000,000)

 

$                         

 

 

 

 

 

3.

Minus:

(a) extraordinary gains realized other than in the ordinary course of business

 

$                         

 

 

(b) for periods subsequent to the fiscal quarter ending September 30, 2009, cash
charges realized in respect of Lease Impairment Charges (< $2,000,000)

 

$                         

 

 

 

 

 

4.

Total (EBIT)

 

$                         

 

 

 

 

5.

Rentals

 

$                         

 

 

 

 

6.

Sum of (4) and (5)

 

$                         

 

 

 

 

7.

Cash Interest Expense

 

$                         

 

 

 

 

8.

Sum of (5) and (7)

 

$                         

 

 

 

 

9.

Ratio of (6) to (8)

 

 to 1.00

 

 

 

 

10.

Minimum Required:

 

 

 

A-2

--------------------------------------------------------------------------------


 

Fiscal Quarter
Ending Nearest

 

Minimum Ratio

 

December 31, 2008

 

2.00:1.00

 

March 31, 2009

 

1.50:1.00

 

June 30, 2009

 

1.25:1.00

 

September 30, 2009

 

1.25:1.00

 

December 31, 2009

 

1.25:1.00

 

March 31, 2010

 

1.50:1.00

 

June 30, 2010

 

1.75:1.00

 

September 30, 2010 and thereafter

 

2.00:1.00

 

 

B.                                    Section 11.12.1 — Maximum Total Debt to
Adjusted EBITDA Ratio

 

1.

Total Debt

 

$                         

 

 

 

 

2.

Consolidated Net Income

 

$                         

 

 

 

 

 

3.

Plus:

(i) Interest Expense

 

$                         

 

 

(ii) income tax expense

 

$                         

 

 

(iii) depreciation

 

$                         

 

 

(iv) amortization

 

$                         

 

 

(v) non-cash equity compensation

 

$                         

 

 

(vi) other non-cash charges
— Specify:

 

$                         

 

 

 

 

$                         

 

 

 

 

$                         

 

 

 

 

$                         

 

 

(vii) extraordinary non-cash losses

 

$                         

 

 

(viii) goodwill impairment

 

$                         

 

 

(ix) cash restructuring charges incurred in fiscal quarters ended
(a) December 31, 2008 (< $6,500,000) and ending March 31, 2009 and June 30, 2009
(< $2,500,000 for both quarters combined) and (b) ending September 30, 2009
(< $1,250,000) (if applicable)

 

$                         

 

 

(x) expensed acquisition costs (up to $1,000,000)

 

$                         

 

 

(xi) for fiscal quarter ending September 30, 2009, Lease Impairment Charges
(< $2,000,000)

 

$                         

 

A-3

--------------------------------------------------------------------------------


 

4.

Minus:

(a) extraordinary gains realized other than in the ordinary course of business

 

$                         

 

 

(b) for periods subsequent to the fiscal quarter ending September 30, 2009, cash
charges realized in respect of Lease Impairment Charges (< $2,000,000)

 

$                         

 

 

 

 

 

5.

Total (Adjusted EBITDA)

 

$                         

 

 

 

 

6.

Ratio of (1) to (5)

 

 to 1

 

 

 

 

7.

Maximum allowed

 

2.00:1.00

 

C.                                    Section 11.12.3 — Minimum Asset Coverage
Ratio

 

1.

Cash

 

$                         

 

 

 

 

2.

Net accounts receivable

 

$                         

 

 

 

 

3.

Total Debt plus undrawn letters of credit

 

$                         

 

 

 

 

4.

Ratio of ((1) + (2)) to (3)

 

 to 1

 

 

 

 

5.

Minimum allowed

 

1.50:1.00

 

D.            Section 11.13 — Signing and Performance Bonuses

 

1.

Signing and Performance Bonuses paid in 12 month period ending on Computation
Date

 

$                         

 

 

 

 

2.

Maximum allowed:

 

 

 

12 Month Period
Ending

 

Maximum

 

October 1, 2007 through September 30, 2008

 

75% of Adjusted EBITDA
for such 12 month period

 

October 1, 2008 through June 30, 2009

 

100% of Adjusted EBITDA
for such 12 month period

 

 

A-4

--------------------------------------------------------------------------------


 

12 Month Period
Ending

 

Maximum

 

July 1, 2009 through September 30, 2009

 

75% of Adjusted EBITDA
for such 12 month period

 

October 1, 2009 through December 31, 2009

 

100% of Adjusted EBITDA
for such 12 month period

 

January 1, 2010 through June 30, 2010

 

75% of Adjusted EBITDA
for such 12 month period

 

July 1, 2010 through September 30, 2010 and thereafter

 

50% of Adjusted EBITDA
for such 12 month period

 

 

E.             Restricted Period Termination

 

1.

Adjusted EBITDA (B.5)

 

$                         

 

 

 

 

 

Minimum

 

$

25,000,000

 

 

 

 

2.

Fixed Charge Coverage Ratios for any two or more consecutive Computation
Periods, each ending after March 31, 2009, greater than 2.00:1:00 (Y/N)?

 

                          

 

 

 

 

 

Restricted Period
Terminated (Y/N)?

 

                          

 

The Company further certifies to you that no Event of Default or Unmatured Event
of Default has occurred and is continuing.

 

The Company has caused this Certificate to be executed and delivered by its duly
authorized officer on                         ,        .

 

 

 

 

LECG, LLC

 

 

 

 

 

By:

 

 

 

 

 

 

Title:

 

 

A-5

--------------------------------------------------------------------------------